Acknowledgment
The amendment filed on 15 March, 2021, responding to the Office Action mailed on 16 October, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 11-15 and 20-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael D. Gamble on 19 March, 2021.
The application has been amended as follows: 
At claim 11 line 8:  REPLACE ‘while’ WITH -and leaving-
At claim 11 line 8: DELETE ‘are’
At claim 15 line 2:  DELETE ‘the obtaining steps and the fixing step of’
Allowable Subject Matter
Claims 11-15 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art fails to teach the method of claim 11 comprising removing the central portions of the electrical circuits from the 
Regarding claim 15, the prior art fails to disclose an assembly of an elongated holder and a plurality of electrical circuits obtained by the method of claim 11.
Regarding claim 20, the prior art fails to disclose the method of claim 20 comprising dividing, subsequent to the fixing step, the sheet-shaped element into a plurality of oblong elements, interconnecting the oblong elements to form the elongate carrier.
Claims 12-14 and 21-22 depend directly or indirectly on clams 11 and 20 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893